DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Claim Objections
Claims 2-5 are objected to because of the following informalities: 
In claim 2, “A” should be changed to --The-- in line 1; “further comprising:” should be deleted from line 1; and the limitation in lines 10-11 that “the ring part is manufactured separately from the optical fiber” combines an embodiment (e.g., as stated on page 17, lines 5-10, of the specification) with the embodiment of claim 1 (e.g., the ring part being formed by rotating a portion of the optical fiber, as recited in lines 3-4), which are not disclosed as being used together.
In claim 3, “by different numbers” should be changed to --a different number-- in line 4.
In claim 5, there is lack of antecedent basis in the claim for “the object to be measured” in lines 2-3; and “by different numbers” should be changed to --a different number-- in line 4.
Claims 4 and 6 are objected to for being dependent on an objected base claim.
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 2, 5, and 6 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In claim 2, the limitation in lines 10-11 that “the ring part is manufactured separately from the optical fiber” combines an embodiment (e.g., as stated on page 17, lines 5-10, of the specification) with the embodiment of claim 1 (e.g., the ring part being formed by rotating a portion of the optical fiber, as recited in lines 3-4), which makes the claim unclear because the two embodiments are not disclosed as being used together.
Claims 5 and 6 are rejected for being dependent on a rejected base claim.

Allowable Subject Matter
Claim 1 is allowed.

Claims 2-5 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, and the objections set forth in this Office action.

The following is a statement of reasons for the indication of allowable subject matter:  
The prior art of record does not disclose or suggest the following in combination with the remaining limitations of the claims:
A temperature measuring device using an optical fiber Bragg grating sensor, the temperature measuring device comprising an optical fiber wound one or more times on a ring part, which is formed by rotating a portion of the optical fiber to have a preset diameter, to maintain a predetermined shape; and the optical fiber Bragg grating sensor installed in a portion having a straight line in the optical fiber (claim 1).

Response to Arguments
Applicant’s arguments with respect to claims have been considered, but are moot in view of the new grounds of rejection stated above.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MIRELLYS JAGAN whose telephone number is (571)272-2247. The examiner can normally be reached Tuesday-Friday 8-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lisa Caputo can be reached on 571-272-2388. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/MIRELLYS JAGAN/
Primary Examiner
Art Unit 2855
9/9/22